Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT to the Credit Agreement referred to below, dated as of
March 19, 2020 (this “Second Amendment”) by and among HLF Financing SaRL, LLC, a
Delaware limited liability company (the “Term Loan Borrower”), Herbalife
Nutrition Ltd., a Cayman Islands exempted company incorporated with limited
liability with company number 116838 and with its registered office at Maples
Corporate Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1-1104,
Cayman Islands (“Parent”), Herbalife International Luxembourg S.à R.L., a
Luxembourg private limited liability company (société à responsabilité limitée),
existing and organized under the laws of Luxembourg, having its registered
office at 16, avenue de la Gare, L-1610 Luxembourg and registered with the
Luxembourg Register of Commerce and Companies (R.C.S. Luxembourg) under number B
88.006 (“HIL”), Herbalife International, Inc., a Nevada corporation (“HII” and,
together with Parent, the Term Loan Borrower and HIL, the “Revolver Borrowers”;
the Revolver Borrowers, together with the Term Loan Borrower, are referred to
herein as the “Borrowers”), certain subsidiaries of the Borrowers as Subsidiary
Guarantors, the Term Loan A Lenders and the Revolving Credit Lenders under the
Credit Agreement party hereto (consisting of at least the Required Pro Rata
Facility Lenders (as defined in the Credit Agreement)), the Replacement Lender
(as defined below) and Coöperatieve Rabobank U.A., New York Branch (“Rabobank”)
as Term Loan A Agent and Revolver Administrative Agent (each as defined in the
Credit Agreement). Capitalized terms not otherwise defined in this Second
Amendment have the same meanings as specified in the Amended Credit Agreement
(as defined below).

RECITALS

WHEREAS, the Borrowers, the Subsidiary Guarantors, the several Lenders (as
defined in the Credit Agreement) from time to time party thereto, Rabobank as
the Term Loan A Agent and Revolver Administrative Agent and Jefferies Finance
LLC, as the administrative agent for the Term Loan B Lenders and the Collateral
Agent have entered into that certain Credit Agreement, dated as of August 16,
2018 (together with all exhibits and schedules attached thereto, and as amended
by the First Amendment to Credit Agreement, dated as of December 12, 2019, and
as further amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement” and as amended by this
Second Amendment, the “Amended Credit Agreement”);

WHEREAS, in connection with this Second Amendment, (i) Rabobank will act as a
joint lead arranger and sole bookrunner, (ii) Citizens Bank, N.A., Citicorp
North America, Inc., Fifth Third Bank, Mizuho Bank, Ltd., Bank of America, N.A.,
and Compass Bank d/b/a BBVA Compass will act as joint lead arrangers, and
(iii) Comerica Bank and Standard Chartered Bank will act as co-syndication
agents. The sole bookrunner, each of the joint lead arrangers and each of the
co-syndication agent in such capacities accept such appointment and will perform
the duties and exercise the authority customarily associated with such roles.

WHEREAS, each Borrower, the undersigned Lenders (including the Replacement
Lender) and Coöperatieve Rabobank U.A., New York Branch in its capacities as the
Term Loan A Agent and the Revolver Administrative Agent (in such capacities
together, the “Pro Rata Agent”) have agreed to amend the Credit Agreement as
hereinafter set forth;



--------------------------------------------------------------------------------

WHEREAS, each relevant Term Loan A Lender and Revolving Credit Lender (the Term
Loan A Lenders and Revolving Credit Lenders together, the “Pro Rata Lenders”)
under the Credit Agreement immediately prior to the Second Amendment Effective
Date (as defined below) (collectively, the “Existing Pro Rata Lenders”) that
executes and delivers a signature page to this Second Amendment (the “Consenting
Pro Rata Lenders”) hereby agree to the terms and conditions of this Second
Amendment;

WHEREAS, each Existing Pro Rata Lender that fails to execute and return a
signature page to this Second Amendment (each, a “Non-Consenting Pro Rata
Lender”) shall, in accordance with Section 2.21(c) of the Credit Agreement,
assign and delegate, without recourse (in accordance with Section 2.21(d) and
Section 9.4 of the Credit Agreement), all of its interests, rights and
obligations under the Credit Agreement and the related Loan Documents in respect
of its existing Term A Loans, Revolving Credit Commitments and Revolving Credit
Loans to an assignee that shall assume such obligations as specified in the
applicable Master Assignment and Acceptance Agreement substantially in the form
attached hereto as Annex A (a “Master Assignment”), as further set forth in this
Second Amendment;

WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties”,
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this Second Amendment becoming effective and
the consummation of the transactions contemplated hereby and agrees to reaffirm
its obligations, guaranties and any security interests granted by it pursuant to
the Credit Agreement, the Collateral Documents, and the other Loan Documents to
which it is a party;

WHEREAS, in addition to the foregoing, pursuant to Section 2.23(a) of the Credit
Agreement, (i) the Term Loan Borrower has provided to the Term Loan A Agent, and
this Second Amendment shall be deemed to constitute, a request to incur
additional Term Loans under the Term Loans A Facility in an aggregate principal
amount of $30,468,750 as an Incremental Term Loan A Facility (the “Additional
Term A Loans” and, the commitments with respect thereto, the “Additional Term
Loan A Commitments”) on terms identical to those applicable to the existing Term
Loan A Facility (including pricing terms (other than original issue discount or
upfront fees), tenor, rights of payment and prepayment and right of security),
as amended by this Second Amendment and (ii) the Revolver Borrowers have
provided to the Revolver Administrative Agent a request to incur an increase in
the Revolving Credit Commitments in an aggregate principal amount of $32,500,000
as an Incremental Revolving Increase (the “Additional Revolving Commitments”,
together with Additional Term Loan A Commitments, the “Additional Commitments”;
and the Revolving Credit Loans made pursuant to the Additional Revolving
Commitments, the “Additional Revolving Loans”) on terms identical to the those
applicable to the existing Revolving Credit Facility (including as to pricing
(other than original issue discount or upfront fees), tenor, rights of payment
and prepayment and right of security), as amended by this Second Amendment. The
Term Loan Borrower has requested that such Additional Term A Loan be provided by
banks or other financial institutions that become Lenders or are existing
Lenders under the Credit Agreement (each such Person committing to provide and
providing any such Additional Term A Loan on the Second Amendment Effective Date
being referred to herein as an “Incremental Term Loan A Lender”). Further, the
Revolver Borrowers have requested that such Additional Revolving Commitments be
provided by banks or other financial institutions that become Lenders or are
existing Lenders under the Credit Agreement (each such Person committing to
provide and providing any such Additional Revolving Commitments on the Second
Amendment Effective Date being referred to herein as an “Incremental Revolving
Credit Lender”, together with each Incremental Term Loan A Lender, the
“Incremental Lenders”);

 

2



--------------------------------------------------------------------------------

WHEREAS, each Person listed on Schedule I hereto as an Incremental Lender is
willing to provide an Additional Commitment in the amount set forth on Schedule
I hereto on the terms and conditions hereof;

WHEREAS, (a) the Incremental Lenders agreeing to make the Additional Term A
Loans and Additional Revolving Commitments are willing to grant the extension of
credit contemplated hereby, on the terms and subject to the conditions of this
Second Amendment and (b) to the extent such consent is required, the Pro Rata
Agent consents to each of the Incremental Lenders being Lenders, each of the
Incremental Term Loan A Lenders being Term Loan A Lenders, and each of the
Incremental Revolving Credit Lenders being Revolving Credit Lenders, under the
Credit Agreement; and

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Second Amendment Effective Date, and subject to the satisfaction of the
conditions precedent set forth in SECTION 3 below, hereby amended as follows:

(a) Amendments to Section 1.01: Definitions.

(i) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions thereto in proper alphabetical order:

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of March 19, 2020, by and among the Borrowers, the Subsidiary
Guarantors, the Term Loan A Agent, the Revolver Administrative Agent and the
Lenders party thereto.

“Second Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Second Amendment have been satisfied or waived in
accordance with the terms of the Second Amendment.

(ii) Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions set forth below in their entirety and replacing them with the
following:

“Applicable Margin”: (a) with respect to Term A Loans, the rate per annum equal
to (i) for ABR Loans, 1.50%, and (ii) for Eurodollar Loans, 2.50%, (b) with
respect to Term B Loans, the rate per annum equal to (i) for ABR Loans, 1.75%,
and (ii) for Eurodollar Loans, 2.75%, (c) with respect to Revolving Credit
Loans, the rate per annum equal to (i) for ABR Loans, 1.50% and (ii) for
Eurodollar Loans, 2.50%, (d) with respect to any Incremental Facility, the rate
or rates per annum set

 

3



--------------------------------------------------------------------------------

forth in the applicable Incremental Facility Amendment, (e) with respect to any
Extended Revolving Credit Commitment or Extended Term Loan, the rate or rates
per annum specified in the applicable Extension Offer and (f) with respect to
any Replacement Facility, the rate or rates per annum specified in the
applicable Replacement Facility Amendment.

“Revolving Commitment Fee Rate”: the rate per annum equal to 0.35% on the
undrawn portion of the Revolving Credit Commitments (excluding any Revolving
Credit Commitments of Defaulting Lenders, except to the extent such Revolving
Credit Commitments are reallocated under the same terms to Lenders that are not
Defaulting Lenders).

“Revolving Credit Maturity Date”: with respect to (a) Revolving Credit
Commitments (including, for the avoidance of doubt, any Incremental Revolving
Increases) that have not been extended pursuant to Section 2.25, March 19, 2025;
provided that “Revolving Credit Maturity Date” with respect to the Revolving
Commitments shall mean the date that is 182 days prior to the scheduled maturity
date of the 2018 Convertible Notes if (i) the aggregate principal amount of the
2018 Convertible Notes outstanding on such date exceeds $350.0 million and
(ii) either (x) the First Lien Net Leverage Ratio as of such date is greater
than 1.50:1.00 or (y) the Total Net Leverage Ratio as of such date is greater
than 3.50:1.00, (b) with respect to Extended Revolving Credit Commitments, the
final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Revolving Credit Lender or Revolving Credit Lenders
and (c) with respect to any commitments under a Replacement Revolving Credit
Facility, the final maturity date therefor specified in the applicable
Replacement Facility Amendment.

“Term Loan A Maturity Date”: March 19, 2025; provided that “Term Loan A Maturity
Date” with respect to Term A Loans shall mean the date that is 182 days prior to
the scheduled maturity date of the 2018 Convertible Notes if (i) the aggregate
principal amount of the 2018 Convertible Notes outstanding on such date exceeds
$350.0 million and (ii) either (x) the First Lien Net Leverage Ratio as of such
date is greater than 1.50:1.00 or (y) the Total Net Leverage Ratio as of such
date is greater than 3.50:1.00.

(b) Amendment to Section 2.3(a). Section 2.3(a) of the Credit Agreement is
hereby amended by deleting the section in its entirety and replacing it with the
following:

“(a) The Term A Loan of each Term Loan A Lender shall be repaid in consecutive
quarterly installments on the last day of each fiscal quarter of Parent or, if
such date is not a Business Day, on the last Business Day of such fiscal quarter
ending nearest to such date (each, a “Term Loan A Installment Date”), each of
which shall be in an aggregate annual amount equal to such Lender’s Term Loan A
Percentage multiplied by the amount equal to (1) 5.00% of the aggregate
principal amount of the Term Loan A Facility on the Second Amendment Effective
Date commencing on March 31, 2020 and ending on December 31, 2021, (2) 7.50% of
the aggregate principal amount of the Term Loan A Facility commencing on
March 31, 2022 and

 

4



--------------------------------------------------------------------------------

ending on December 31, 2023 and (3) 10.00% of the aggregate principal amount of
the Term Loan A Facility commencing on March 31, 2024 and ending on December 31,
2024; provided, that the final principal repayment installment of the Term A
Loan repaid on the Term Loan A Maturity Date, shall be, in any event, in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.

(c) Amendment to Schedule 2.1. Schedule 2.1 to the Credit Agreement is hereby
amended and restated in the form attached as Schedule II hereto.

SECTION 2. Continuation of Existing Loans; Non-Consenting Pro Rata Lenders;
Other Terms and Agreements.

(a) Consenting Pro Rata Lenders. Each Existing Pro Rata Lender executing and
delivering a signature page to this Second Amendment thereby consents and agrees
to this Second Amendment.

(b) Non-Consenting Pro Rata Lenders. The applicable Borrower hereby gives notice
to each Non-Consenting Pro Rata Lender that, upon receipt of executed signature
pages to this Second Amendment from the Existing Pro Rata Lenders constituting
the Required Pro Rata Facility Lenders, if such Non-Consenting Pro Rata Lender
has not executed and delivered a signature page to this Second Amendment, such
Non-Consenting Pro Rata Lender shall, pursuant to Section 2.21(d) of the Credit
Agreement, execute or be deemed to have executed a counterpart of the Master
Assignment and shall in accordance therewith sell its Assigned Interest as
specified in the Master Assignment. Pursuant to the Master Assignment, each
Non-Consenting Pro Rata Lender shall sell and assign the principal amount of its
Assigned Interest as set forth in Schedule I to the Master Assignment, as such
Schedule is completed by the Pro Rata Agent on or prior to the Second Amendment
Effective Date, to Rabobank, as assignee (acting through any of its affiliates
as it deems appropriate, in such capacity the “Replacement Lender”) under such
Master Assignment, solely upon the consent and acceptance by the Replacement
Lender. The Replacement Lender shall be deemed to have consented to this Second
Amendment with respect to such purchased Loans at the time of such assignment.

(c) Each Incremental Lender hereby agrees (a) to make Additional Term A Loans
and Additional Revolving Commitments, as applicable, to the Borrowers on the
Second Amendment Effective Date in aggregate principal amounts as set forth on
Schedule I hereto and, when combined with the existing Term A Loans and existing
Revolving Credit Commitments, as applicable, held by such Incremental Lender
immediately prior to the Second Amendment Effective Date, as set forth on
Schedule II hereto and (b) to become a party (if not already a party) to the
Credit Agreement as amended by this Amendment; provided that, such commitments
and obligations to make Additional Term A Loans and Additional Revolving
Commitments are several and no Incremental Lender shall be responsible for any
other Incremental Lender’s failure to make such Additional Term A Loans or
Additional Revolving Commitments, as applicable.

(d) Subject to the terms and conditions set forth herein and in the Credit
Agreement, each Issuing Bank whose signature page appears below irrevocably
agrees to the terms of this Second Amendment and the Amended Credit Agreement.

 

5



--------------------------------------------------------------------------------

(e) Notwithstanding anything in the Credit Agreement to the contrary, any Letter
of Credit outstanding on the Second Amendment Effective Date shall be deemed to
be outstanding under the Amended Credit Agreement as of the Second Amendment
Effective Date, and the LC Exposure and participations in such Letters of Credit
shall be reallocated among the Revolving Credit Lenders under the Amended Credit
Agreement in accordance with their respective Applicable Percentages as of the
Second Amendment Effective Date.

(f) The parties hereto hereby agree that, for all purposes under the Amended
Credit Agreement and the other Loan Documents, (i) the Additional Term A Loans
will constitute Term A Loans, (ii) the Additional Revolving Credit Commitments
will constitute Revolving Credit Commitments, (iii) the Additional Revolving
Loans will constitution Revolving Credit Loans, (iv) each Incremental Term Loan
A Lender will be a Term Loan A Lender, (v) each Incremental Revolving Credit
Lender will be a Revolving Credit Lender and (vi) (x) the Additional Term A
Loans funded on the Second Amendment Effective Date and the Term A Loans funded
under the Credit Agreement on the Closing Date shall collectively constitute one
and the same Class, and (y) the Additional Revolving Credit Commitments made on
the Second Amendment Effective Date and the Revolving Credit Commitments under
the Credit Agreement on the Closing Date shall collectively constitute one and
the same Class.

(g) The Borrowers, each other Loan Party, the Issuing Bank whose signature page
appears below and the Lenders whose signatures appear below authorize the Pro
Rata Agent to (i) determine all amounts, percentages and other information with
respect to the Revolving Credit Commitments and Revolving Credit Loans of each
Revolving Credit Lender, which amounts, percentages and other information may be
determined only upon receipt by the Pro Rata Agent of the signature pages of all
Revolving Credit Lenders whose signatures appear below and (ii) enter and
complete all such amounts, percentages and other information in the Amended
Credit Agreement, as appropriate. The Pro Rata Agent’s determination and entry
and completion shall be conclusive and shall be conclusive evidence of the
existence, amounts, percentages and other information with respect to the
obligations of the Borrowers under the Amended Credit Agreement, in each case,
absent clearly demonstrable error. For the avoidance of doubt, the provisions of
Article 8 and Section 9.3 of each of the Credit Agreement and the Amended Credit
Agreement shall apply to any determination, entry or completion made by the
Administrative Agent pursuant to this Section 2(g).

SECTION 3. Conditions of Effectiveness. The effectiveness of this Second
Amendment (including the amendments contained in SECTION 1 and agreements
contained in SECTION 2) is subject to the satisfaction (or written waiver) of
the following conditions (the date of satisfaction of such conditions being
referred to herein as the “Second Amendment Effective Date”):

(a) This Second Amendment shall have been duly executed by the Borrowers, the
Subsidiary Guarantors and the Pro Rata Agent (which may include a copy
transmitted by facsimile or other electronic method), and delivered to the Pro
Rata Agent and the Lenders under the Credit Agreement consisting of at least the
Required Pro Rata Facility Lenders immediately prior to the Second Amendment
Effective Date;

 

6



--------------------------------------------------------------------------------

(b) Rabobank, as Repricing Arranger, shall have received all fees due and
payable under that certain engagement letter, dated as of February 27, 2020, by
and among Parent and Rabobank (the “Second Amendment Engagement Letter”);

(c) The Pro Rata Agent shall have received favorable legal opinions of
(A) Gibson, Dunn & Crutcher LLP, special counsel to the Loan Parties,
(B) Snell & Wilmer, L.L.P., Nevada counsel to the Loan Parties, (C) Maples and
Calder, Cayman Islands counsel to the Loan Parties, and (D) DLA Piper Luxembourg
S.à r.l., Luxembourg counsel to the Loan Parties, with respect to the capacity
of the Luxembourg Loan Parties to enter into the Loan Documents and the
subsistence of the existing security, in each case in form and substance
reasonably satisfactory to the Pro Rata Agent;

(d) The Pro Rata Agent shall have received a certificate signed by a Responsible
Officer of the Borrowers as to the matters set forth in paragraphs (g) and (h)
of this SECTION 3;

(e) The Pro Rata Agent shall have received (I) a certificate dated as of the
Second Amendment Effective Date of the corporate secretary or an assistant or
associate corporate secretary or director (or such other officer reasonably
acceptable to the Pro Rata Agent) of each of the Loan Parties, in form and
substance reasonably satisfactory to the Pro Rata Agent, certifying (i) that
either (A) attached thereto is a true and complete and up to date copy of the
articles or certificate of incorporation, memorandum and articles of association
or other comparable organizational documents including any certificate on change
of name and all amendments thereto of such Loan Party certified (other than in
the case of any Loan Party that is a Cayman Islands exempted company) as of a
recent date by the secretary of state (or comparable Governmental Authority) of
its jurisdiction of organization (where applicable), and that the same has not
been amended since the date of such certification or (B) the articles or
certificate of incorporation or other comparable organizational documents of
such Loan Party delivered on the First Amendment Effective Date to the Pro Rata
Agent have not been amended and are in full force and effect, (ii) that either
(A) attached thereto is a true and complete copy of the bylaws or comparable
governing documents of such Loan Party, as then in effect and as in effect at
all times without amendment of supersession from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate or (B) that the bylaws or comparable governing
documents of such Loan Party delivered on the Closing Date to the Pro Rata Agent
have not been amended and are in full force and effect and (iii) that attached
thereto is a true and complete copy of resolutions adopted by the board of
directors or other comparable governing body or bodies of such Loan Party and,
if applicable all the holders of the issued shares of such Loan Party,
authorizing the execution, delivery and performance of this Second Amendment and
any related Loan Documents to which it is a party, which are in full force and
effect without amendment or supersession as of the date of the certificate, and
as to the incumbency and genuineness of the signature of each officer, director
or other comparable authorized manager or attorney of such Loan Party, executing
this Second Amendment or any of such other Loan Documents, and attaching all
such copies of the documents described above together with, in the case of the
Loan Parties incorporated in the Cayman Islands, copies of their internal
registers of directors and officers and registers of mortgages and charges and
(II) in respect of (i) any Luxembourg Loan Party, (ii) WHBL Luxembourg S.à r.l.,
(iii) Herbalife Luxembourg Distribution S.à r.l., (iv) HLF Luxembourg
Distribution S.à r.l. and (v) Herbalife Africa (together the “Luxembourg
Entities” and each a “Luxembourg Entity”), a manager’s certificate dated as of

 

7



--------------------------------------------------------------------------------

the Second Amendment Effective Date signed by a manager of the relevant
Luxembourg Entity, certifying the following items: (A) an up-to-date copy of the
articles of association of the relevant Luxembourg Entity; (B) an electronic
true and complete certified excerpt of the Luxembourg Companies Register
pertaining to the relevant Luxembourg Entity dated as of the date of this
Agreement; (C) an electronic true and complete certified certificate of
non-registration of judgment (certificat de non-inscription d’une décision
judiciaire) dated as of the date of this Agreement issued by the Luxembourg
Companies Register and reflecting the situation no more than one Business Day
prior to the date of this Agreement; (D) with respect to the Luxembourg Loan
Parties only, true, complete and up-to-date board resolutions approving the
entry by the relevant Luxembourg Loan Party into, among others, the Loan
Documents; (E) the relevant Luxembourg Entity is not subject to nor, as
applicable, does it meet or threaten to meet the criteria of bankruptcy
(faillite), voluntary or judicial liquidation (liquidation volontaire ou
judiciaire), composition with creditors (concordat préventif de la faillite),
controlled management (gestion contrôlée), reprieve from payment (sursis de
paiement), general settlement with creditors or similar laws affecting the
rights of creditors generally and no application has been made or is to be made
by its manager or, as far as it is aware, by any other person for the
appointment of a commissaire, juge-commissaire, liquidateur, curateur or similar
officer pursuant to any voluntary or judicial insolvency, winding-up,
liquidation or similar proceedings; (F) (with respect to the Luxembourg Loan
Parties only) a true and complete specimen of signatures for each of the
managers or authorized signatories having executed for and on behalf of the
relevant Luxembourg Loan Party the Loan Documents; (G) a certificate of the
domiciliation agent or signed by a manager of the relevant Luxembourg Entity
certifying, as the case may be, (i) due compliance by the relevant Luxembourg
Entity with, and adherence to, the provisions of the Luxembourg Law dated 31 May
1999 concerning the domiciliation of companies, as amended, and the related
circulars issued by the Commission de Surveillance du Secteur Financier or
(ii) that the premises of the Luxembourg Entity are leased pursuant to a legal,
valid and binding (and still in full force and effect) lease agreement and
correspond to sufficient unshared office space, with a separate entrance and
sufficient office equipment allowing it to effectively carry out its business
activities;

(f) The Pro Rata Agent shall have received a certificate as of a recent date of
the good standing of each of the Loan Parties under the laws of its jurisdiction
of organization, from the secretary of state (or comparable Governmental
Authority) of such jurisdiction as well as corresponding telephonic bring-down
good standing memoranda dated as of the Second Amendment Effective Date, save
that, no such bring-down good standing is required for any Loan Party that is a
Cayman Islands exempted company where the above recent date of the certificate
of good standing initially provided is no earlier than 10 Business Days prior to
the Second Amendment Effective Date;

(g) No Default or Event of Default has occurred and is continuing both before
and immediately after giving effect to the transactions contemplated hereby;

(h) The representations and warranties of each Loan Party set forth in SECTION
5(b) of this Second Amendment are true and correct and the representations and
warranties of each Loan Party set forth in SECTIONS 5(a) and (c) of this Second
Amendment are true and correct in all material respects on and as of the Second
Amendment Effective Date (immediately after giving effect to this Second
Amendment) as if made on as of such date, except in the case of any
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date; provided, that, in
each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect”;

 

8



--------------------------------------------------------------------------------

(i) The Pro Rata Agent shall have received a solvency certificate in the form of
Exhibit J of the Credit Agreement from a Responsible Officer of the Parent with
respect to the solvency of the Parent and its Subsidiaries, on a consolidated
basis, after giving effect to the Second Amendment;

(j) Know Your Customer and Other Required Information.

(i) The Pro Rata Agent have received, no later than one (1) Business Day prior
to the Second Amendment Effective Date, all documentation and other information
about the Loan Parties as has been reasonably requested in writing at least
three (3) Business Days prior to the Second Amendment Effective Date by the Pro
Rata Agent with respect to applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; and

(ii) At least three (3) Business Days prior to the Second Amendment Effective
Date, any Borrower that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall deliver a Beneficial Ownership
Certification in relation to such Borrower to any Lender that requests such
Beneficial Ownership Certification in writing at least three (3) Business Days
prior to the Second Amendment Effective Date;

(k) All fees and expenses required to be paid hereunder or pursuant to the
Credit Agreement and the Second Amendment Engagement Letter shall have been paid
in full in cash or will be paid in full in cash on the Second Amendment
Effective Date, including, without limitation, all reasonable and documented
out-of-pocket expenses incurred by the Repricing Arranger, the Pro Rata Agent
and their respective Affiliates in connection with the execution and delivery of
this Second Amendment;

(l) The Replacement Lender shall have executed and delivered the Master
Assignment contemplated under SECTION 2 above and all other conditions to the
consummation of the assignments in accordance with SECTION 2 above shall have
been satisfied and such assignments shall have been consummated or shall be
consummated substantially concurrently with the effectiveness of this Second
Amendment;

(m) The Borrowers shall have, substantially concurrently with the effectiveness
of this Second Amendment, paid to all Non-Consenting Pro Rata Lenders all
interest, indemnities, fees, cost reimbursements and other Obligations (other
than principal and all other amounts paid to such Non-Consenting Pro Rata Lender
under SECTION 2 above), if any, then due and owing to such Non-Consenting Pro
Rata Lenders under the Credit Agreement and the other Loan Documents
(immediately prior to the effectiveness of this Second Amendment); and

 

9



--------------------------------------------------------------------------------

(n) (i) The supplementary share mortgage between the Parent and the Collateral
Agent in respect of shares in WH Intermediate Holdings Ltd. (“WHIH”) shall have
been duly executed by the Parent; (ii) the supplementary share mortgage between
WHIH and the Collateral Agent in respect of shares in HV Holdings Ltd. shall
have been duly executed by WHIH; and (iii) the supplementary share mortgage
between WHIH and the Collateral Agent in respect of shares in HBL Ltd. shall
have been duly executed by WHIH, (which may include a copy transmitted by
facsimile or other electronic method), and delivered to the Collateral Agent.

SECTION 4. Post-Closing Matters. The Borrowers shall and shall cause each
Guarantor to within 60 days after the Second Amendment Effective Date (or such
longer period as the Pro Rata Agent may determine in its reasonable discretion)
(and which requirements may be waived by the Pro Rata Agent in its reasonable
discretion):

(a) execute, deliver and file amendments to the Mortgages existing prior to the
Second Amendment Effective Date in a form acceptable to the Pro Rata Agent,
together with such title endorsements as are reasonably required to give effect
thereto in a form acceptable to the Pro Rata Agent, together with (x) such
owner’s title affidavits as may be reasonably required by the title insurer in
substantially the form previously accepted by the title insurer with respect to
such Mortgages, including therein any so-called “no-change” survey affidavit and
(y) any documents required in connection with the recording of such mortgage
amendments and issuance of such endorsements;

(b) to the extent reasonably requested by the Pro Rata Agent, deliver to the Pro
Rata Agent legal opinions relating to the amendments to the Mortgages described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Pro Rata Agent; and

(c) deliver to the Pro Rata Agent (i) a completed flood hazard determination
from a third party vendor; (ii) if such real property is located in a “special
flood hazard area”, (x) a notification to the applicable Loan Parties of that
fact and (if applicable) notification to the applicable Loan Parties that flood
insurance coverage is not available and (y) evidence of the receipt by the
applicable Loan Parties of such notice; (c) if required by Flood Laws, evidence
of required flood insurance and (d) any other customary documentation that may
be reasonably requested by the Pro Rata Agent.

SECTION 5. Representations and Warranties. To induce the other parties hereto to
enter into this Second Amendment, each Loan Party represents and warrants to
each of the Pro Rata Lenders and the Pro Rata Agent that, as of the Second
Amendment Effective Date:

(a) This Second Amendment has been duly authorized, executed and delivered by
each Loan Party and constitutes, and the Credit Agreement, as amended by this
Second Amendment constitutes, its legal, valid and binding obligation,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing;

(b) The representations and warranties of each Loan Party set forth in Section 3
of the Credit Agreement (as amended by this Second Amendment) and the other Loan
Documents are true and correct in all material respects on and as of the Second
Amendment Effective Date (immediately after giving effect to this Second
Amendment) as if made on as of such date, except

 

10



--------------------------------------------------------------------------------

in the case of any representations and warranties expressly stated to relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date; provided,
that, in each case such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality or “Material Adverse Effect”; provided, that the representations and
warranties set forth in Section 3.19 of the Credit Agreement are qualified by
(i) the information disclosed under the heading “Other Matters” in note 7
(Contingencies) to the condensed consolidated financial statements of Parent and
its Subsidiaries in the 10-K for the year ended December 31, 2019 and
(ii) information publicly available as of the Second Amendment Effective Date,
including as disseminated by Reuters or other news sources, in respect of
charges against former Herbalife officers Yanliang Li, also known as Jerry Li,
and Hongwei Yang, also known as Mary Yang for violation of the FCPA; and

(c) After giving effect to this Second Amendment and the transactions
contemplated hereby, no Default or Event of Default has occurred and is
continuing.

SECTION 6. Borrower’s Consent. For purposes of Section 9.4 of the Credit
Agreement, each Borrower hereby consents to any assignee of the Replacement
Lender or any of its respective Affiliates (in each case otherwise being an
Eligible Assignee) becoming a Pro Rata Lender in connection with the syndication
of the Term A Loans and the Revolving Credit Commitments acquired by the
Replacement Lender pursuant to SECTION 2 hereof, to the extent the inclusion of
such assignee in the syndicate has been disclosed in writing to and agreed by
the Borrower prior to the Second Amendment Effective Date.

SECTION 7. Effects on Loan Documents. Except as specifically amended herein or
contemplated hereby, all Loan Documents shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. The execution,
delivery and effectiveness of this Second Amendment shall not operate as a
waiver, release or discharge of any right, power or remedy of any Lender or the
Pro Rata Agent under any of the Loan Documents, nor constitute a waiver, release
or discharge of any provision of the Loan Documents or in any way limit, impair
or otherwise affect the rights and remedies of the Lenders or the Pro Rata Agent
under the Loan Documents. Each Borrower and each of the Subsidiary Guarantors
acknowledges and agrees that, on and after the Second Amendment Effective Date,
this Second Amendment and each of the other Loan Documents to be executed and
delivered by the Borrower in connection herewith shall constitute a Loan
Document for all purposes of the Amended Credit Agreement. On and after the
Second Amendment Effective Date, each reference in the Amended Credit Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended by this Second Amendment, and this Second Amendment and the
Credit Agreement as amended by this Second Amendment shall be read together and
construed as a single instrument. Nothing herein shall be deemed to entitle the
Borrowers nor the Subsidiary Guarantors to a further consent to, or a further
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement as amended by this Second Amendment or any other Loan Document in
similar or different circumstances.

 

11



--------------------------------------------------------------------------------

SECTION 8. Indemnification. Each Borrower hereby confirms that the
indemnification provisions set forth in Section 9.3 of the Credit Agreement as
amended by this Second Amendment shall apply to this Second Amendment and the
transactions contemplated hereby.

SECTION 9. Repricing Arranger. The Borrowers and the Lenders party hereto agree
(a) that Rabobank, in its capacity as arranger with respect to this Second
Amendment (acting through any of its affiliates as it deems appropriate, the
“Repricing Arranger”), shall be entitled to the privileges, indemnification,
immunities and other benefits afforded to the Arrangers under the Credit
Agreement as amended by this Second Amendment and (b) except as otherwise agreed
to in writing by the Borrowers and the Repricing Arranger, the Repricing
Arranger shall have no duties, responsibilities or liabilities with respect to
this Second Amendment, the Credit Agreement as amended by this Second Amendment
or any other Loan Document.

SECTION 10. Amendments; Execution in Counterparts; Severability.

(a) This Second Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by each Borrower, each of the
Subsidiary Guarantors, the Lenders party hereto and the Pro Rata Agent; and

(b) To the extent any provision of this Second Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Second Amendment in any
jurisdiction.

SECTION 11. Reaffirmation. Each of the Reaffirming Parties, as party to the
Credit Agreement and certain of the Collateral Documents and the other Loan
Documents, in each case as amended, supplemented or otherwise modified from time
to time, hereby (i) acknowledges and agrees that all of its obligations under
the Credit Agreement, the Collateral Documents and the other Loan Documents to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms (A) each Lien granted by it to the Pro Rata
Agent or the Collateral Agent for the benefit of the Secured Parties and (B) any
guaranties made by it pursuant to the Credit Agreement, (iii) acknowledges and
agrees that the grants of security interests by it contained in the Collateral
Documents shall remain, in full force and effect after giving effect to the
Second Amendment and that such security interests secure, and shall continue to
secure following the Second Amendment Effective Date, the Obligations as
described in the following clause (iv) and (iv) acknowledges and agrees that the
Obligations include, among other things and without limitation, the prompt and
complete payment and performance by the Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of principal and interest
on, and premium (if any) on, the Term B Loans under the Credit Agreement as
amended by this Second Amendment. Nothing contained in this Second Amendment
shall be construed as substitution or novation of the obligations outstanding
under the Credit Agreement or the other Loan Documents, which shall remain in
full force and effect, except to any extent modified hereby.

SECTION 12. Pro Rata Agent. Each Borrower acknowledges and agrees that Rabobank,
in its capacity as Term Loan A Agent and Revolver Administrative Agent under the
Credit Agreement, will serve as Term Loan A Agent and Revolver Administrative
Agent under this Second Amendment and under the Credit Agreement as amended by
this Second Amendment.

 

12



--------------------------------------------------------------------------------

SECTION 13. Governing Law; Waiver of Jury Trial; Jurisdiction. This Second
Amendment shall be construed in accordance with and governed by the law of the
State of New York (without regard to the conflicts of law provisions thereof).
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY) ARISING OUT OF OR
IN CONNECTION WITH THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS SECOND AMENDMENT OR ANY OTHER LOAN DOCUMENT. The provisions of Section 9.9
and Section 9.10 of the Credit Agreement as amended by this Second Amendment are
incorporated herein by reference, mutatis mutandis.

SECTION 14. Headings. Section headings in this Second Amendment are included
herein for convenience of reference only, are not part of this Second Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Second Amendment.

SECTION 15. No Novation. By its execution of this Second Amendment, each of the
parties hereto acknowledges and agrees that the terms of this Second Amendment
do not constitute a novation, but, rather, a supplement of the terms of the
pre-existing indebtedness and related agreements, as evidenced by the Credit
Agreement.

SECTION 16. Counterparts. This Second Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.

[Remainder of page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

 

BORROWERS: HLF FINANCING SaRL, LLC By:  

/s/ Richard Caloca

Name:  

Richard Caloca

Title:  

Manager

HERBALIFE NUTRITION LTD. By:  

/s/ Richard Caloca

Name:  

Richard Caloca

Title:  

Vice President, Treasurer

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L. By:  

/s/ Héléne Dekhar

Name:  

Héléne Dekhar

Title:  

Class A Manager – Authorized Signatory

HERBALIFE INTERNATIONAL, INC. By:  

/s/ Richard Caloca

Name:  

Richard Caloca

Title:  

Vice President, Treasure

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: HERBALIFE INTERNATIONAL OF AMERICA, INC. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE
INTERNATIONAL OF EUROPE, INC. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE TAIWAN, INC.
By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE
INTERNATIONAL DO BRASIL, LTDA. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE KOREA CO.,
LTD. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

HERBALIFE VENEZUELA HOLDINGS, LLC By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Manager HERBALIFE MANUFACTURING LLC By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer WH LUXEMBOURG
INTERMEDIATE HOLDINGS S.À R.L. LLC By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Manager HERBALIFE INTERNATIONAL (THAILAND), LTD.
By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HERBALIFE VH
INTERMEDIATE INTERNATIONAL, LLC

By: VHSA LLC, its sole member

By: Herbalife International, Inc., its sole member

By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

HERBALIFE VH INTERNATIONAL LLC

By: Herbalife VH Intermediate International LLC

By: VHSA LLC, its sole member

By: Herbalife International, Inc., its sole member

By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HLF FINANCING US, LLC
By: HLF FINANCING SaRL, LLC, its sole member By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:  

Manager

HLF LUXEMBOURG HOLDINGS, INC. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   President and Treasurer WH CAPITAL CORPORATION
By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   Vice President, Treasurer HBL LUXEMBOURG
HOLDINGS S.À R.L. By:  

/s/ Héléne Dekhar

Name:   Héléne Dekhar Title:   Class A Manager – Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

WH LUXEMBOURG HOLDINGS S.À R.L. By:  

/s/ Héléne Dekhar

Name:   Héléne Dekhar Title:   Class A Manager – Authorized Signatory

 

HV HOLDINGS LTD. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   President and Treasurer WH INTERMEDIATE HOLDINGS
LTD. By:  

/s/ Richard Caloca

Name:   Richard Caloca Title:   President and Treasurer HBL LUXEMBOURG SERVICES
S.À R.L. By:  

/s/ Héléne Dekhar

Name:   Héléne Dekhar Title:   Class A Manager – Authorized Signatory

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Term Loan A Agent, Revolver
Administrative Agent, Issuing Bank, a Term Loan A Lender, a Revolving Credit
Lender and Replacement Lender By:  

/s/ Eric J. Rogowski

Name:   Eric J. Rogowski Title:   Executive Director By:  

/s/ Anthony Fidanza

Name:   Anthony Fidanza Title:   Vice President

 

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Schedule I

Incremental Lenders and Additional Commitments

Part I

 

Incremental Term Loan A Lenders

   Additional Term Loan A Commitments  

Compass Bank

   $ 11,718,750  

Bank of America, N.A.

   $ 7,031,250  

Standard Chartered Bank

   $ 9,375,000  

MUFG Union Bank, N.A.

   $ 2,343,750     

 

 

 

Total

   $ 30,468,750     

 

 

 

Part II

 

Incremental Revolving Credit Lenders

   Additional Revolving Commitments  

Compass Bank

   $ 12,500,000  

Bank of America, N.A.

   $ 7,500,000  

Standard Chartered Bank

   $ 10,000,000  

MUFG Union Bank, N.A.

   $ 2,500,000     

 

 

 

Total

   $ 32,500,000     

 

 

 

 

ANNEX A-1



--------------------------------------------------------------------------------

Schedule II

Schedule 2.1

Lenders

 

Term Loan A Lender

   Term Loan A Commitment  

Coöperatieve Rabobank U.A., New York Branch

   $ 39,843,750  

Citizens Bank, N.A.

   $ 30,468,750  

Citicorp North America, Inc.

   $ 30,468,750  

Fifth Third Bank

   $ 30,468,750  

Mizuho Bank, Ltd.

   $ 30,468,750  

Compass Bank

   $ 30,468,750  

Bank of America, N.A.

   $ 30,468,750  

Comerica Bank

   $ 18,750,000  

Standard Chartered Bank

   $ 18,750,000  

MUFG Union Bank, N.A.

   $ 4,687,500     

 

 

 

Total

   $ 264,843,750     

 

 

 

 

Term Loan B Lender

   Term Loan B Commitment  

Jefferies Finance LLC

   $ 750,000,000     

 

 

 

Total

   $ 750,000,000     

 

 

 

 

ANNEX A-1



--------------------------------------------------------------------------------

Revolving Credit Lender

   Revolving Credit Commitment  

Coöperatieve Rabobank U.A., New York Branch

   $ 42,500,000  

Citizens Bank, N.A.

   $ 32,500,000  

Citicorp North America, Inc.

   $ 32,500,000  

Fifth Third Bank

   $ 32,500,000  

Mizuho Bank, Ltd.

   $ 32,500,000  

Compass Bank

   $ 32,500,000  

Bank of America, N.A.

   $ 32,500,000  

Comerica Bank

   $ 20,000,000  

Standard Chartered Bank

   $ 20,000,000  

MUFG Union Bank, N.A.

   $ 5,000,000     

 

 

 

Total

   $ 282,500,000     

 

 

 

 

ANNEX A-2



--------------------------------------------------------------------------------

ANNEX A

FORM OF MASTER ASSIGNMENT AND ACCEPTANCE AGREEMENT

FOR HERBALIFE NUTRITION LTD. CREDIT AGREEMENT

This Master Assignment and Acceptance Agreement (the “Master Assignment”) is
dated as of the Effective Date set forth below and is entered into between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended by
the First Amendment to Credit Agreement, dated as of December 12, 2019, as
further amended by the Second Amendment to Credit Agreement, dated as of
March 19, 2020, and as further amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Master Assignment
as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Pro Rata Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity, related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Master Assignment, without representation or warranty by the
Assignor.

By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain Second Amendment to Credit Agreement dated as of March 19, 2020
(the “Second Amendment”), by and among the Borrowers, the Subsidiary Guarantors,
the Term Loan A Lenders and the Revolving Credit Lenders party thereto
(consisting of at least the Required Pro Rata Facility Lenders), the Replacement
Lender and the Pro Rata Agent, it shall be deemed to have consented and agreed
to the Second Amendment.

 

ANNEX A-1



--------------------------------------------------------------------------------

1.    Assignors:    Each person identified on Schedule I hereto 2.    Assignee:
   Coöperatieve Rabobank U.A., New York Branch 3.    Term Loan Borrower:    HLF
Financing SaRL, LLC 4.    Revolver Borrowers:    HLF Financing SaRL, Herbalife
Nutrition Ltd., Herbalife International Luxembourg S.à R.L., and Herbalife
International, Inc.. 5.    Pro Rata Agent:    Coöperatieve Rabobank U.A., New
York Branch

 

6.

Credit Agreement: The Credit Agreement dated as of August 16, 2018 (as amended
by the First Amendment to Credit Agreement, dated as of December 12, 2019, as
further amended by the Second Amendment to Credit Agreement, dated as of
March 19, 2020, and as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among HLF Financing SaRL, LLC a
Delaware limited liability company (“TL Borrower”), Herbalife Nutrition Ltd., a
Cayman Islands exempted company incorporated with limited liability (“Parent”),
Herbalife International Luxembourg S.à R.L., a Luxembourg private limited
liability company (société à responsabilité limitée), existing and organized
under the laws of Luxembourg, having its registered office at 16, avenue de la
Gare, L-1610 Luxembourg and registered with the Luxembourg Register of Commerce
and Companies (R.C.S. Luxembourg) under number B 88.006 (“HIL”), Herbalife
International, Inc., a Nevada corporation (“HII” and, together with Parent, TL
Borrower and HIL, the “Revolver Borrowers”; the Revolver Borrowers, together
with the TL Borrower, are referred to herein as the “Borrowers”), the several
banks and other financial institutions or entities from time to time parties
thereto as lenders, Jefferies Finance LLC (“Jefferies”), as administrative agent
for the Term Loan B Lenders (together with its successors and permitted assigns
in such capacity, the “Term Loan B Agent”) and collateral agent (together with
its successors and permitted assigns in such capacity, the “Collateral Agent”),
and Coöperatieve Rabobank U.A., New York Branch (“Rabobank”), as administrative
agent for the Term Loan A Lenders (together with its successors and permitted
assigns in such capacity, the “Term Loan A Agent”; the Term Loan A Agent
together with the Term Loan B Agent, the “Term Loan Administrative Agents” and
each, a “Term Loan Administrative Agent”), an Issuing Bank and as administrative
agent for the Revolving Credit Lenders (together with its successors and
permitted assigns in such capacity, the “Revolver Administrative Agent” and,
together with the Term Loan Administrative Agents, the “Administrative Agents”;
the Term Loan Administrative Agents, the Collateral Agent and the Revolver
Administrative Agent are referred to herein collectively as the “Agents” and
each, an “Agent”).

 

ANNEX A-2



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Assignors

  

Assignee

  

Facility

Assigned

   Aggregate
Amount of
Loans
for all Lenders      Amount of
Loans
Assigned      Percentage
Assigned of
Loans     CUSIP
Number         Term A Loans / Revolving Credit Loans and Commitments    $
                   $                                   %          Term A Loans /
Revolving Credit Loans and Commitments    $                    $                
                  %          Term A Loans / Revolving Credit Loans and
Commitments    $                    $                                   %   

Effective Date: March [●], 2020

The Assignee agrees to deliver to the Pro Rata Agent a completed administrative
questionnaire in which the Assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain material non-public
information about each Borrower, the Loan Parties and their Affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

[Signature page follows]

 

ANNEX A-1



--------------------------------------------------------------------------------

The terms set forth in this Master Assignment are hereby agreed to:

 

ASSIGNOR

                                                                    
                                    

[NAME OF ASSIGNOR]

By: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as the Term Loan A Agent and
Revolver Administrative Agent pursuant to Section 2.21 of the Credit Agreement
By:                                     
                                                            

Name:

Title:

By:                                     
                                                            

Name:

Title:

ASSIGNEE

                                                                    
                                    

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

By:                                     
                                                            

Name:

Title:

By:                                     
                                                            

Name:

Title:

 

ANNEX A-1



--------------------------------------------------------------------------------

Consented to and Accepted: COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Term
Loan A Agent and Revolver Administrative Agent

By:                                                            
                               

Name:

Title:

By:                                                            
                               

Name:

Title:

 

ANNEX A-2



--------------------------------------------------------------------------------

Consented to:

Borrowers

HLF FINANCING SaRL, LLC

By:

Name: Title:

HERBALIFE NUTRITION LTD.

By:

Name: Title:

HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L.

By:

Name: Title:

HERBALIFE INTERNATIONAL, INC.

By:

Name: Title:

 

ANNEX A-1



--------------------------------------------------------------------------------

ANNEX 1

ANNEX 1 TO MASTER ASSIGNMENT

CREDIT AGREEMENT DATED AS OF AUGUST 16, 2018 AMONG HLF FINANCING SaRL, LLC,
HERBALIFE NUTRITION LTD., HERBALIFE INTERNATIONAL LUXEMBOURG S.À R.L., HERBALIFE
INTERNATIONAL, INC., THE SEVERAL BANKS AND OTHER FINANCIAL INSTITUTIONS OR
ENTITIES FROM TIME TO TIME PARTIES THERETO AS LENDERS, JEFFERIES FINANCE LLC, AS
ADMINISTRATIVE AGENT FOR THE TERM LOAN B LENDERS AND COLLATERAL AGENT, AND
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS ADMINISTRATIVE AGENT FOR THE
TERM LOAN A LENDERS, AN ISSUING BANK AND AS ADMINISTRATIVE AGENT FOR THE
REVOLVING CREDIT LENDERS

STANDARD TERMS AND CONDITIONS FOR

MASTER ASSIGNMENT

ARTICLE I REPRESENTATIONS AND WARRANTIES.

SECTION 1. Assignor. Each Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Master Assignment and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of the other Loan Parties or their respective
Subsidiaries and Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of the
other Loan Parties or their respective Subsidiaries and Affiliates or any other
Person of any of their respective obligations under any Loan Document or any
other instrument or documents furnished pursuant hereto or thereto.

SECTION 2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Master Assignment and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Section 3.1 or delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its

 

ANNEX A-1



--------------------------------------------------------------------------------

own credit analysis and decision to enter into this Master Assignment and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) it is not a Disqualified Lender or an Affiliate of a
Disqualified Lender and (viii) attached to the Master Assignment hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee and (b) agrees that
(i) it will, independently and without reliance on any Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) that it appoints and authorizes
the Agents to take such action on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the Agents
by the terms thereof, together with such powers as are reasonably incidental
thereto, and (iii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

ARTICLE II PAYMENTS. FROM AND AFTER THE EFFECTIVE DATE, THE ADMINISTRATIVE
AGENTS SHALL MAKE ALL PAYMENTS IN RESPECT OF THE ASSIGNED INTEREST (INCLUDING
PAYMENTS OF PRINCIPAL, INTEREST, FEES AND OTHER AMOUNTS) TO THE ASSIGNOR FOR
AMOUNTS WHICH HAVE ACCRUED TO BUT EXCLUDING THE EFFECTIVE DATE AND TO THE
ASSIGNEE FOR AMOUNTS WHICH HAVE ACCRUED FROM AND AFTER THE EFFECTIVE DATE.

ARTICLE III GENERAL PROVISIONS. THIS MASTER ASSIGNMENT SHALL BE BINDING UPON,
AND INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS. THIS MASTER ASSIGNMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT. DELIVERY OF AN
EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS MASTER ASSIGNMENT BY EMAIL OR
TELECOPY OR OTHER ELECTRONIC METHOD SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY
EXECUTED COUNTERPART OF THIS MASTER ASSIGNMENT. THIS MASTER ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank]

 

ANNEX A-2